Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of AIA .

Status of Claims
This communication is a Non-Final office action in response to RCE filed on 10/08/2021.  Claims 11, 12, 18 and 19 have been amended. Claims 1-10, 13-17 and 20 have been canceled. Claims 21-35 have been newly added.  Claims 11-12, 18-19 and 21-35 are currently pending and have been addressed below.

Continued Examination Under 37 CFR 1.114 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/08/2021 has been entered. 

Claim Rejections - 35 USC §112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11-12, 18-19 and 21-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 21, 26 and 31 are identified as containing new matter. Independent claims recite: “receiving, at a first time, a request for access to a first set of content hosted on an online platform; computing a distance between a first dynamic set of metadata and a second dynamic set of metadata, the first dynamic set of metadata comprising topic data, trait data, behavior data, and interest data associated with the first set of content at the first time, the second dynamic set of metadata comprising topic data, trait data, behavior data, and interest data within an access history associated with the request at the first time; and rejecting, responsive to the distance exceeding a threshold distance, the request” is not supported by the specification originally filed. Applicant’s specification does not include “computing a distance between a first dynamic set of metadata and a second dynamic set of metadata”, “access history”, “a first time”, “the first time”, let alone “computing a distance between a first dynamic set of metadata and a second dynamic set of metadata, the first dynamic set of metadata comprising topic data, trait data, behavior data, and interest data associated with the first set of content at the first time, the second dynamic set of metadata comprising topic data, trait data, behavior data, and interest data within an access history associated with the request at the first time”. Further, the term “reject” is merely mentioned once in Applicant’s specification in para 0037, which discloses a user added to a community and the user is given the option to leave the community or reject the decision to leave the community. This is not the same as “rejecting, responsive to the distance exceeding a threshold distance, the request”. 
Claims 23, 28 and 33 are identified as containing new matter. Claim 23 recites “determining a likelihood that the first time is more than a threshold different from a current time period and performing the rejecting based on a combination of the factor and the likelihood being above a threshold”. Applicant’s specification does not include “performing the rejecting based on a combination of the factor and the likelihood being above a threshold”. Further, the term “reject” is merely mentioned once in rejecting based on a combination of the factor and the likelihood being above a threshold”.
The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). 
 An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).  The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art. (MPEP 2163 I (A)).
Dependent claims inherit the deficiencies of the parent claims and thus dependent claims are rejected on the same basis as indicated above for the respective parent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: Identifying Statutory Categories
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (i.e., Step 1). In the instant case, claims 21-25 are directed to a method (i.e. a process). Claims 26-30 and 11-12 are directed to a computer usable program product (i.e. an article of manufacture). Claims 31-35 and 18-19 are directed to a system (i.e. a machine). Thus, each of these claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea.

Step 2A: Prong One: Abstract Ideas 

Claims 11-12, 18-19 and 21-35 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. Independent claims recite: receiving, at a first time, a request for access to a first set of content; computing a distance between a first dynamic set of metadata and a second dynamic set of metadata, the first dynamic set of metadata comprising topic data, trait data, behavior data, and interest data associated with the first set of content at the first time, the second dynamic set of metadata comprising topic data, trait data, behavior data, and interest data within an access history associated with the request at the first time; and rejecting, responsive to the distance exceeding a threshold distance, the request.
The limitations as drafted, is a process that, under its broadest reasonable interpretation, falls under at least the abstract groupings of: 
Certain methods of organizing human activity (commercial or legal interactions (including advertising, marketing or sales activities or behaviors; business relations; (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). As the claims discuss monitoring interactions between users in a community and rejecting requests, which is a clear managing of interactions between people, and one of certain methods of organizing human activity.
Mathematical concepts (mathematical relationships, mathematical formulas or equations and mathematical calculations (as independent claims recite: “computing a distance between a first dynamic set of metadata and a second dynamic set of metadata”, “the distance exceeding a threshold”, dependent claims 24, 29 and 34 recite “determined using a contextual baseline model”).	If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of methods of organizing human activity and mathematical concepts but for the recitation of generic computer components, the claims recite an abstract idea.
Step 2A: Prong Two
This judicial exception is not integrated into a practical application because the claims merely describe how to generally “apply” the abstract idea. In particular, the claims only recite the additional elements – an online platform, a computer program product, a computer-readable storage media, a computer system, a network and a server. These additional elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea, as it adds the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). 		Dependent claims 11-12, 18-19, 22-25, 27-30, and 32-35 add additional limitations, for example: defining a scope of monitoring for content posted to the online platform; and monitoring content posted on the online platform within the scope of monitoring (claim 22); wherein the second dynamic set of metadata is determined using a contextual baseline model (claim 24), but these only serve to further limit 
Step 2B: 	
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception. 	With respect to the computer components, these limitations are described in Applicant’s own specification as generic and conventional elements. See Spec Figures 1 and 2 and para 0047 recites “Figure 1 depicts a block diagram of a network of data processing systems in which illustrative embodiments may be implemented. Data processing environment 100 is a network of computers in which the illustrative embodiments may be implemented. Data processing environment 100 includes network 102. Network 102 is the medium used to provide communications links between various devices and computers connected together within data processing environment 100.” Applicants spec para 0050 recites “Device 132 is an example of a device described herein. For example, device 132 can take the form of a smartphone, a tablet computer, a laptop computer, client 110 in a stationary or a portable form, a wearable computing device, or any other suitable device. Any software application described as executing in another data processing system in Figure 1 can be configured to execute in device 132 in a similar manner.” Applicants spec para 0052 recites “Servers 104 and 106, storage unit 108, and clients 110, 112, and 114, and device 132 may couple to network 102 using wired connections, wireless communication protocols, or other suitable data connectivity. Clients 110, 112, and 114 may be, for example, personal computers or network computers.” 


					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-12, 18-19 and 21-35 are rejected under 35 U.S.C. 103 as being unpatentable over Rapaport et al. (US 2014/0236953 A1), hereinafter “Rapaport”, in view of Chen et al. (US 2015/0326554 A1), hereinafter “Chen”. 

Regarding Claim 21, Rapaport teaches a computer-implemented method comprising: (Rapaport, Abstract. See at least Rapaport, para 0014-0015, disclosing a computing environment).
computing a distance between a first dynamic set of metadata and a second dynamic set of metadata, the first dynamic set of metadata comprising topic data, trait data, behavior data, and interest data associated with the first set of content at the first time, the second dynamic set of metadata comprising topic data, trait data, behavior data, and interest data within an access history associated with the request at the first time; and (Rapaport, Figures 5A-6, para 0084, 0095-0098, discloses computing distance between sets of metadata and distance graphs; para 0024, discloses parsed and merged data items obtained from each of the different users are then automatically compared to that of other users for purpose of matching with one another. In one embodiment, closeness of matching is expressed as a machine-utilized co-compatibility distance between users … co-compatibility factors such as level of proficiency in a given topic or reputation regarding a hierarchically categorized subtopic within a hierarchal tree having predefined domain nodes, topic nodes and subtopic nodes, etc. Rapaport, para 0058 and 0197, discloses recording history of users.)
responsive to the distance exceeding a threshold distance (Rapaport, Figures 5A-6, para 0084, 0095-0098, teaches distance; Rapaport, para 0017, teaches exceeding a threshold).	Yet Rapaport does not appear to explicitly teach “receiving, at a first time, a request for access to a first set of content hosted on an online platform; rejecting… the request”.
In the same field of online communities, Chen teaches receiving, at a first time, a request for access to a first set of content hosted on an online platform; rejecting… the request (Chen, Abstract. Chen, Figures 14, 15, 16, and 17. Chen, para 0151, discloses the device can refuse to respond to the communication via the Social network. In some embodiments, the refusal to allow access via the Social network can include simply ignoring the communication, sending a response that the Source of the communication is not authorized access resources of the Social network, or some other appropriate response indicating that the requester communication is being refused. Further, Chen, para 0153, discloses in some instances, the request can also include a selectable list of predefined categories or reasons for approval or disapproval of the request.).
As both references teach online communities, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Rapaport with receiving, at a first time, a request for access to a first set of content hosted on an online platform; rejecting the request as taught by Chen with the motivation for members of the circle to have common or similar levels of trust with regards to authentication and levels of information (Chen, para 0031). The Rapaport invention, now incorporating the Chen invention, has all the limitations of claim 21.

Regarding Claim 22, Rapaport, now incorporating Chen, teaches the method of claim 21, and Rapaport further teaches further comprising: defining a scope of monitoring for content posted to the online platform; and monitoring content posted on the online platform within the scope of monitoring (See at least Rapaport, para 0008, 0022, para 0030, disclosing activities monitoring services; para 0137-0138, Figure 1C; discloses data monitoring services and gives the example of Sam who expressly records that he prefers users his own age, however, based on actual historical data from monitoring services determines he prefers users who are history enthusiasts.)

Regarding Claim 23, Rapaport, now incorporating Chen, teaches the method of claim 21, and Rapaport further teaches wherein the rejecting further comprises: determining a factor associated with a requester corresponding to the request; (Rapaport, para 0137, discloses Sam’s historical data from monitoring services determines he prefers users who are history enthusiasts. Examiner is interpreting Sam’s data determining he prefers history enthusiasts as a factor.);
determining a likelihood that the first time is more than a threshold different from a current time period; (Rapaport, para 0007, discloses people's interests and immediate areas of focus (current attention) can be wide, varied over time; para 0022, discloses the monitoring system time-stamps each activity; para 0030, discloses user's preferences may be automatically changed based on detected mood of the user, surrounding environment (e.g., work, home, coffee shop), current date (e.g., a special holiday for the user), passage of time, accumulated trending information, etc.).
Yet Rapaport does not appear to explicitly teach “performing the rejecting based on a combination of the factor and the likelihood being above a threshold”.
In the same field of online communities, Chen teaches performing the rejecting based on a combination of the factor and the likelihood being above a threshold (Chen, Abstract. Chen, Figures 14, 15, 16 and 17. Chen, para 0151 and para 0153, discloses in some instances, the request can also include a selectable list of predefined categories or reasons for disapproval of the request. Chen, para 0047-0051, discloses authorization may be further based on one or more thresholds).
As both references teach online communities, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Rapaport with performing the rejecting based on a combination of the factor and the likelihood being above a threshold as taught by Chen with the motivation for members of the circle to have common or similar levels of trust with regards to authentication and levels of information (Chen, para 0031).

Regarding Claim 24, Rapaport, now incorporating Chen, teaches the method of claim 21, and Rapaport further teaches wherein the second dynamic set of metadata is determined using a contextual baseline model (Rapaport, para 0060 and 0069, discloses each user is different and thus 

Regarding Claim 25, Rapaport, now incorporating Chen, teaches the method of claim 24, and Rapaport further teaches further comprising: updating, responsive to the rejecting, the contextual baseline model (Rapaport, para 0148, discloses rejection activities are monitored; Rapaport, para 0060, discloses different models to adaptively alter (Examiner notes adaptively alter is updating). Further, Rapaport, para 0069, discloses user models periodically tweak based on feedback).

Regarding Claim 26, Rapaport teaches a computer usable program product comprising one or more computer-readable storage media, and program instructions stored on at least one of the one or more storage media, the stored program instructions comprising: (Rapaport, Abstract. See at least Rapaport, para 0014-0015, disclosing a computing environment);
program instructions to compute a distance between a first dynamic set of metadata and a second dynamic set of metadata, the first dynamic set of metadata comprising topic data, trait data, behavior data, and interest data associated with the first set of content at the first time, the second dynamic set of metadata comprising topic data, trait data, behavior data, and interest data within an access history associated with the request at the first time; and (Rapaport, Figures 5A-6, para 0084, 0095-0098, discloses computing distance between sets of metadata and distance graphs; para 0024, discloses parsed and merged data items obtained from each of the different users are then automatically compared to that of other users for purpose of matching with one another. In one embodiment, closeness of matching is expressed as a machine-utilized co-compatibility distance between users … co-compatibility factors such as level of proficiency in a given topic or reputation regarding a hierarchically categorized subtopic within a hierarchal tree having predefined domain nodes, topic nodes and subtopic nodes, etc. Rapaport, para 0058 and 0197, discloses recording history of users.);
responsive to the distance exceeding a threshold distance (Rapaport, Figures 5A-6, para 0084, 0095-0098, teaches distance; Rapaport, para 0017, teaches exceeding a threshold).program instructions to receive, at a first time, a request for access to a first set of content hosted on an online platform; program instructions to reject … the request.”
In the same field of online communities, Chen teaches program instructions to receive, at a first time, a request for access to a first set of content hosted on an online platform; program instructions to reject … the request (Chen, Abstract. Chen, Figures 14, 15, 16, and 17. Chen, para 0151, discloses the device can refuse to respond to the communication via the Social network. In some embodiments, the refusal to allow access via the Social network can include simply ignoring the communication, sending a response that the Source of the communication is not authorized access resources of the Social network, or some other appropriate response indicating that the requester communication is being refused. Further, Chen, para 0153, discloses in some instances, the request can also include a selectable list of predefined categories or reasons for approval or disapproval of the request.).
As both references teach online communities, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Rapaport with receive, at a first time, a request for access to a first set of content hosted on an online platform; reject the request.as taught by Chen with the motivation for members of the circle to have common or similar levels of trust with regards to authentication and levels of information (Chen, para 0031). The Rapaport invention, now incorporating the Chen invention, has all the limitations of claim 26.

Regarding Claim 31, Rapaport teaches a computer system comprising one or more processors, one or more computer- readable memories, and one or more computer-readable storage media, and program instructions stored on at least one of the one or more storage media for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising: (Rapaport, Abstract. See at least Rapaport, para 0014-0015, disclosing a computing environment);
program instructions to compute a distance between a first dynamic set of metadata and a second dynamic set of metadata, the first dynamic set of metadata comprising topic data, trait data, behavior data, and interest data associated with the first set of content at the first time, the second dynamic set of metadata comprising topic data, trait data, behavior data, and interest data within an access history associated with the request at the first time; and (Rapaport, Figures 5A-6, para 0084, 0095-0098, discloses computing distance between sets of metadata and distance graphs; para 0024, discloses parsed and merged data items obtained from each of the different users are then automatically compared to that of other users for purpose of matching with one another. In one embodiment, closeness of matching is expressed as a machine-utilized co-compatibility distance between users … co-compatibility factors such as level of proficiency in a given topic or reputation regarding a hierarchically categorized subtopic within a hierarchal tree having predefined domain nodes, topic nodes and subtopic nodes, etc. Rapaport, para 0058 and 0197, discloses recording history of users.)
responsive to the distance exceeding a threshold distance (Rapaport, Figures 5A-6, para 0084, 0095-0098, teaches distance; Rapaport, para 0017, teaches exceeding a threshold).	Yet Rapaport does not appear to explicitly teach “program instructions to receive, at a first time, a request for access to a first set of content hosted on an online platform; program instructions to reject … the request.”
In the same field of online communities, Chen teaches program instructions to receive, at a first time, a request for access to a first set of content hosted on an online platform; program instructions to reject … the request (Chen, Abstract. Chen, Figures 14, 15, 16, and 17. Chen, para 0151, discloses the device can refuse to respond to the communication via the Social network. In some embodiments, the refusal to allow access via the Social network can include simply ignoring the communication, sending a response that the Source of the communication is not authorized access resources of the Social network, or some other appropriate response indicating that the requester communication is being refused. Further, Chen, para 0153, discloses in some instances, the request can also include a selectable list of predefined categories or reasons for approval or disapproval of the request.).
As both references teach online communities, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the primary reference Rapaport with receive, at a first time, a request for access to a first set of content hosted on an online platform; reject the request.as taught by Chen with the motivation for members of the circle to have common or similar levels of trust with regards to authentication and levels of information (Chen, para 0031). The Rapaport invention, now incorporating the Chen invention, has all the limitations of claim 31.

Regarding Claim 11, Rapaport, now incorporating Chen, teaches the computer usable program product of claim 26, and Rapaport further teaches wherein the computer usable code is stored in a computer readable storage medium in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system (Rapaport, para 0022, discusses executes on one or more remote servers, where the servers are located either at a geographically local data center or at a faraway data center. Data centers may be interlinked to form a network interconnected, data processing cloud.)

Regarding Claim 12, Rapaport, now incorporating Chen, teaches the computer usable program product of claim 26, and Rapaport further teaches wherein the computer usable code is stored in a computer readable storage medium in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage medium associated with the remote data processing system (Rapaport, para 0022, discusses executes on one or more remote servers, where the servers are located either at a geographically local data center or at a faraway data center. Data centers may be interlinked to form a network interconnected, data processing cloud. Rapaport, para 0058, discloses executable software 105 and/or by downloading of at least part of the executable client software 105 into the local computer through use of manufactured instructing signals transmitted from the server cloud. Rapaport, para 0244, discloses this information is downloaded to and stored by the respective client machines when they establish contact with a given data center.)

Regarding Claims 18, the claim recites analogous limitations to claim 11 above, and are therefore rejected on the same premise.

Regarding Claims 19, the claim recites analogous limitations to claim 12 above, and are therefore rejected on the same premise.

Regarding Claims 27 and 32, the claims recite analogous limitations to claim 22 above, and are therefore rejected on the same premise.

Regarding Claims 28 and 33, the claims recite analogous limitations to claim 23 above, and are therefore rejected on the same premise.

Regarding Claims 29 and 34, the claims recite analogous limitations to claim 24 above, and are therefore rejected on the same premise.

Regarding Claims 30 and 35, the claims recite analogous limitations to claim 25 above, and are therefore rejected on the same premise.

Additional Prior Art Consulted
The prior art made of record and not relied upon which is considered pertinent to applicant’s disclosure includes the following:
Griffin US 2014/0025734 A1 – Discussing dynamic community generation based upon trends within social network environments. An enterprise collaboration platform can enhance productivity in the workplace or commercial environment by providing a mechanism for participants or users to engage in multiple forms of communication with many people that are related to topics of interest for each participant, where the participants may be local (e.g., within the same corporate offices) or remote from each other (e.g., located at many different geographic locations). Other examples of social software platforms include social networking services or platforms that provide and enhance social relations between participants within such platforms. Communities can also 
Applicant is advised to review additional references supplied on the PTO-892 as to the state of the art of the invention. 

Response to Arguments
Applicants arguments filed on 10/08/2021 have been fully considered but they are not persuasive.
Regarding 35 U.5.C. § 101 rejections: Examiner has updated the 101 rejection in light of the most recent claim amendments and maintains the 101 rejection. Please see above for complete 101 rejection.
	 Regarding 35 U.S.C. § 103 rejections. Examiner has updated the 103 rejection and maintains the 103 rejection. With respect to Applicants remarks, the remarks are moot in view of the updated 103 rejection and the newly applied teachings of the Rapaport and Chen references as described above.

Conclusion
:
Ju et al.US 2015/0370798 A1 – discussing recommending and filtering social networking groups. Para 0047, discussing At 360, social-networking system 160 may determine if the group has passed the set of user-specific filtering criteria. The determination may be made based on whether the group has passed a subset of criteria, or whether the group has passed all required criteria in the set of filtering criteria. If the group has not passed this set of user-specific filtering criteria, at step 375 the group is removed from the group’s inventory. Para 0093 In response to the user selecting element 840, social-networking system 160 may remove the particular recommended group 810 from the user-interface 800.
Smith et al. US 8,601,055 B2 – discussing managing a social network group. In certain embodiments, a user management service (420) may be used to manage the various users associated with a created group. As a situation or event progresses, it may be beneficial to add or remove users from the group. Claim 17 recites remove a number of said members to and from said new social network group as the basis for creating said new social network group changes; and computer readable program code to, when executed by a processor, determine, based on a detected inactivity, when the new social network group is no longer needed and archiving said new social network group after a threshold length of detected inactivity has occurred.
Han et al. US 2016/0323390 A1 – discussing online communication groups. 
Schigel et al. US 2009/0234876 A1 – discussing content sharing within a meta-community through content recommendation and recipient recommendation.
Konopnicki US 2009/0216773 A1 – discussing creating virtual social networks based on web-extracted features.
Jennings et al. US 2009/0164459 A1 – discussing A system and method are provided for creating location-based user networks. In general, a proximity group including a number of users is identified. Each user in the proximity group is within a proximate area of at least one other user in the proximity group and has an area of interest. Para 0013, discloses FIGS. 7 
Baron et al. US 2009/0063991 A1 – discussing group interactions among participants in a virtual discussion forum. The virtual interaction platform determines group behavior by analyzing participants' responses and interactions and displays participants' group behavior by visually representing individual and group traits. Para 0065, discloses For example, a host of a discussion session may be provided with an "eject" option on the graphic user avatar rollover menu to remove participants from the discussion session. Para 0066, discloses the administration console enables real-time session management, for example, blocking or removing a participant. The session management instructions are delivered to the platform server 211 via the interaction module 211b. The platform server 211 also collects online session activity data and stores the online session activity data on the platform database 211f via the interaction module. Para 0080, discloses the host participant may also add or remove participant names from list of the participants involved.
Centola et al. US 8,713,143 B2 – discussing in social networks, The network may be altered in any suitable way as discussed above, including by altering the network topology itself (e.g., by re-wiring edges connecting existing nodes, by adding or deleting edges or nodes, etc.) and/or by reassigning particular individuals to different nodes. The alterations to the social network may be customized.
Vance et al. US 9,210,247 B2 – discussing managing groups. 
Wang US 8 843 429 B2 – discussing user behavior modeling can include determining actions performed by various users. From the mined user actions, future actions can be predicted. Certain implementations include providing information and/or services based on the predicted future actions. If a user in the revised user group performs the expected action, following the YES branch of block 712, the user is removed from the group at block 714, and the group of users updated. The updated group can be provided as described in block 710 the discussions in regards to phase II describe example aspects of the removing. Otherwise, process 700 continues, following the NO branch of block 712. The group of users is continually updated to determine if a user has performed the action, and subsequently update the group of users. Implementations herein provide a behavior model that determines users' temporal or time based online actions, and predicts future user actions based on the determined online actions. Some implementations provide grouping users based on similar determine actions, and removing users from a group if such users have performed the predicted future action. 
Steele et al. US 10,339,465 B2 – discussing a particular node is selected for removal from the tree based at least partly on its PUM value. A modified version of the tree, with the particular node removed, is stored for obtaining a prediction. FIG. 33 illustrates an example of a decision tree that may be generated for predictions at a machine learning service. 
Brueckner US 10,318,882 – discussing optimized training of machine learning models. 
Lee et al. US 2020/0050968 A1 – discussing interactive interfaces for machine learning models. A target value of an interpretation threshold associated with the model is determined based on a detection of a particular client's interaction with the interface. An indication of a change to the prediction quality metric that results from the selection of the target value may be initiated.
Gao US 10,244,549 B2 – discussing [0047] Preferably, when the group server determines that the type of one member in the group is inconsistent with the group type, the group server may delete the member whose member type is inconsistent with the group type from the 
Griffin US 2014/0074893 A1 – discussing para 0049, discloses a user may be associated with a plurality of social groups/communities. Griffin Figure 6, element 100, teaches monitored social activity (posts, communities, profiles) within a social network platform. Griffin, para 0023, discloses where the user profile interface facilitates navigation and interaction by the user in communications and exchange of information with other users as well as access to the various types of content provided within the social network platform. The user profile interface can also provide information about the user that may be unique or personalized to the user, including user interests, user knowledge and user expertise as well as other users and/or communities with which the user is associated. Examiner is considering the unique information about the user and interactions of the user as the baseline for the user. Further, Griffin, Figure 9, discloses different online communities including classic cars community, automotive community, banking community, IC Engines community, etc., Examiner notes each of these communities have a set of characteristics shared by the community, for example the sustainable energy community as shown in Figure 8 has activity and tag characteristics, for example hybrid engines, wind power, alternative fuels, etc.
MOCK et al. US 2009/0300518 A1 – discussing Mock, para 0017, discloses a contact could be removed from the group based on reduction in communications relative to a threshold. Further, Mock, para 0020, discloses to remove one or more contacts from the group of contacts displayed on the user interface if or when the any of the contacts in the group no longer satisfies the criteria required of the displayed group. In FIG. 3 for example, if Nate discontinued viewing the movie “Collateral”, Nate could be removed from the first group of contacts.
Roman et al. US 8,868,651 B2 – discussing Roman, Figures 6-8. Roman, Abstract, discloses populating users into groups; users may be added or removed. Roman, Column 1, lines 65-
Knysz et al. US 2015/0033153 A1 – discussing para 0061, discloses a client device can be associated with a particular group when a user selects the group to join and provides authorization information that is subsequently verified

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA R NOVAK whose telephone number is (571)272-2524.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R.N./Examiner, Art Unit 3629
/SANGEETA BAHL/Primary Examiner, Art Unit 3629